PER CURIAM.
The appellees are, without dispute, foreign corporations not authorized to do business in the State of Florida, are thus without the venue privilege afforded by Section 47.051, Florida Statutes (1985), and may, accordingly, be called upon to defend this transitory action in any county where jurisdiction over them has been obtained. United Engines, Inc. v. Citmoco Services, Inc., 418 So.2d 409 (Fla.2d DCA 1982); Hollywood Memorial Park, Inc. v. Rosart, 124 So.2d 712 (Fla.3d DCA 1960). This being so, the order under review which upon the appellees’ motion changed the venue of the appellant’s action to Hillsborough County is sustainable only if the appellees showed below that Dade County is a forum non conveniens. The record before us is sorely lacking in this regard.
Reversed and remanded for further proceedings.